DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 
Response to Amendment
Applicant's amendment filed on 01/31/2022 has been entered.  Claims 1 and 7 have been amended.  Claims 15-20 have been cancelled.  Claims 1-14 are still pending in this application, with claims 1 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. (US 2006/0291238 Hereinafter Epstein) in view of Kang et al. (US 2011/0164402 Hereinafter Kang).
Regarding claim 1, Epstein discloses a light source board (202, Fig. 2C); 
light sources (116, Fig. 2C) disposed on the light source board; 

a first light guide layer (206, Fig. 2C, Paragraph 0047) disposed between the light source board and the angular filter and covering the light sources (Fig. 2C),
wherein the first light guide layer is between the light source board and the angular filter filtering light based on an incident angle (Paragraph 0046, 0049-0050, and 0063).
Epstein fails to teach wherein the first light guide layer fills a space between the light source board and the angular filter.
Kang teaches a light source board (121, Fig. 9);
light sources (125, Fig. 9, Paragraph 0027) disposed on the light source board; 
an angular filter (140, Fig. 9, Paragraph 0074) disposed on the light source board and the light sources; and 
a first light guide layer (130, Fig. 9) disposed between the light source board and the angular filter and covering the light sources (Fig. 9),
wherein the first light guide layer fills a space between the light source board and the angular filter (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the light guiding layer of Epstein fill the space between the light source board and the angular filter as taught by Kang, in order to improve the light distribution as well as preventing lost light which could occur due to reflection which can occur due to change of index of refraction. Additionally it would help support the light guide and other optical elements given that there is not a void/open space thereby being more supporting.

2, Epstein teaches the first light guide layer is a transparent layer (Paragraph 0073).
Epstein fails to teach a transparent resin layer.
Kang teaches a transparent resin layer (Paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the transparent layer of Epstein made from a silicone resin as taught by Kang, in order to provide a common material for a light guide which is able to be transparent.

Regarding claim 3, Epstein fails to teach the first light guide layer is made of silicon resin.
Kang teaches the first light guide layer (130, Fig. 9) is made of silicone resin (Paragraph 0081).

Regarding claim 4, Epstein teaches the angular filter comprises a plurality of polymer layers (Paragraph 0048 teaches polymer layers).

Regarding claim 5, Epstein teaches the plurality of polymer layers has a structure in which first and second polymer layers are alternately stacked (Fig. 2A, Paragraph 0048).

Regarding claim 6, Epstein teaches the first and second polymer layers have different refractive indices (Paragraph 0048 teaches the layers having different refractive indices).

7, Epstein teaches the angular filter has first light transmissivity in a first incident-angle range that is lower than second light transmissivity in a second incident-angle range, and wherein an incident angle of the first incident-angle range is smaller than an incident angle of the second incident-angle range (Paragraph 0063, specifically as long as there are two ranges this limitation can be met).

Regarding claim 8, Epstein teaches the first incident-angle range comprises incident angles of about lower than theta cutoff, wherein the second incident-angle range comprises incident angles of above theta cutoff, wherein the first light transmissivity is less, and wherein the second light transmissivity is more.
Epstein fails to teach the specifics of the required degrees.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the first incident-angle comprise angles 30 degrees or lower, and the second incident-angle range to be angles between 50-57 degrees and to have had a first light transmissivity less than 10% and the second light transmissivity more than 40%, in order to provide a desired light distribution as well as scattering the light over a larger area thereby archiving a desired light distribution.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. (US 2006/0291238 Hereinafter Epstein) in view of Kang et al. (US 2011/0164402 Hereinafter Kang) and further in view of Cho et al. (US 2017/0160591 Hereinafter Cho).
Regarding claim 9, Epstein discloses a second light guide layer positioned on the angular filter.

Cho teaches the second light guide (100 and 200, Fig. 3) layer comprises light output patterns (200, Fig. 4A-D).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the light output patterns of Cho to the second light guide layer of Epstein, in order to control the illumination of light and provide a more uniform light emission thereby preventing hot spots provided by the point light sources.


    PNG
    media_image1.png
    844
    778
    media_image1.png
    Greyscale

(Cho Fig. 4B, Reproduced and annotated, Fig. A for Examination)

Regarding claim 10, Epstein fails to teach the output patterns.
Cho teaches the second light guide layer (100 and 200, Fig. 3) comprises a first region (First region, Fig. A) and a second region (Second region, Fig. A) having the same area as the first region (Fig. A), 

wherein the second region does not overlap any of the light sources (Fig. A), and 
wherein a sum of areas of the light output patterns in the first region is smaller than a sum of areas of the light output patterns in the second region (Fig. A).

    PNG
    media_image2.png
    905
    891
    media_image2.png
    Greyscale

(Cho Fig. 4A, Reproduced and annotated, Fig. B for Examination)

Regarding claim 11, Cho teaches the light output patterns comprise a first light output pattern (First LOP, Fig. B), a second light output pattern (Second LOP, Fig. B), and a third light output pattern (Third LOP, Fig. B) that are sequentially arranged in a first direction (the first direction being from first LOP to Third LOP, Fig. B), 

wherein an area of the second light output pattern is larger than an area of the first light output pattern (Fig. B), and 
wherein an area of the third light output pattern is larger than an area of the second light output pattern (Fig. B).

Regarding claim 12, Cho teaches the light output patterns further comprise a fourth light output pattern (fourth LOP, Fig. B) and a fifth light output pattern (Fifth LOP, Fig. B) that are sequentially arranged in a second direction (vertical, Fig. B) from the first light output pattern, 
wherein the second direction is different from the first direction, 
wherein a distance between the center of the first light output pattern and a center of the fourth light output pattern is equal to a distance between the center of the fourth light output pattern and a center of the fifth light output pattern (Fig. B), 
wherein an area of the fourth light output pattern is larger than the area of the first light output pattern (Fig. B), and 
wherein an area of the fifth light output pattern is larger than the area of the fourth light output pattern (Fig. B).

    PNG
    media_image3.png
    699
    708
    media_image3.png
    Greyscale

(Cho Fig. 4D, Reproduced and annotated, Fig. C for Examination)

Regarding claim 13, Cho teaches wherein the light output patterns comprise a first light output pattern (First LOP, Fig. C), a second light output pattern (second LOP, Fig. C), and a third light output pattern (Third LOP, Fig. C) that are sequentially arranged in a first direction (Fig. C), 
wherein areas of the first light output pattern, the second light output pattern, and the third light output pattern are equal to each other (Fig. C, Paragraph 0097), and 
wherein a distance between a center of the first light output pattern and a center of the second light output pattern is larger than a distance between the center of the second light output pattern and a center of the third light output pattern (Fig. C, Paragraph 0097).

14, Cho teaches the light output patterns further comprise a fourth light output pattern (Fourth LOP, Fig. C) and a fifth light output pattern (Fifth LOP, Fig. C) that are sequentially arranged in a second direction from the first light output pattern, 
wherein the second direction is different from the first direction, 
wherein areas of the first light output pattern, the fourth light output pattern, and the fifth light output pattern are equal to each other (Fig. C, Paragraph 0097), and 
wherein a distance between a center of the first light output pattern and a center of the fourth light output pattern is larger than a distance between the center of the fourth light output pattern and a center of the fifth light output pattern (Fig. C, Paragraph 0097).

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
The applicant has argued that Kang fails to teach the first light guide layer fills a space between the light source board and the angular filter. While this argument has been fully considered it is not persuasive. The Examiner point out that the primary reference Epstein already teaches the angular filter. Kang is being used to teach the first light guide layer fills a space between the light source board and the angular filter. Further Regarding applicant's argument that Kang fails to teach an angular filter the examiner points out that paragraph 0075 says "the optical sheet unit 140 can be formed by sequentially stacking the diffusion sheet, the light collection sheet, and the brightness enhancement sheet. In this case, the diffusion sheet uniformly diffuses the light emitted from the light guide member 130 such that the diffused light can be collected on the display panel by the light collection sheet. The light output from the light 
specifically this paragraph points out that the light is diffused which means that it filters light out of one area and into another area thereby providing uniformly diffused light, and the paragraph also points out that the light is polarized meaning that some of the light is removed by being polarized. Polarization is angled light being filtered. Therefore the limitations of being an angular filter is considered to have been met.
The applicant has argued that Kang fails to teach the angular filter filtering light based on an incident angle. While this argument has been fully considered it is not persuasive. The Examiner points out that the primary reference Epstein teaches the limitation “the angular filter filtering light based on an incident angle (Paragraph 0046, 0049-0050, and 0063). While Kang does also teach an angular filter the angular filter of Kang is not being use so this limitation is not needed to be taught by Kang. Kang is only being used to teach “wherein the first light guide layer fills a space between the light source board and the angular filter”. In this case Kang is being used specifically to teach that it would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have the light guiding layer of Epstein fill the space between the light source board and the angular filter as taught by Kang. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/            Examiner, Art Unit 2875